This is the second appeal of this case. It appears from the report of the first appeal in 287 S.W. 510, and from the record now before us, that the evidence at the trial resulting in the judgment from which this appeal was prosecuted was the same as it was at the trial resulting in the judgment from which the first appeal was prosecuted, except that the instrument referred to as the "little blue slip," set out in the statement above, excluded as evidence at the former trial, was admitted as evidence at the last trial.
At the close of the evidence heard at the first trial the court thought it appeared as a matter of law that the American National Bank was the owner of the draft and proceeds thereof in the hands of the Terrell Bank, and instructed the jury to return a verdict in favor of those banks, and the jury, having done so, rendered judgment in accordance with the verdict. Thereupon the Mayance with the verdict. Thereupon the Mayport in the evidence for a finding that the Hale Company, instead, owned the proceeds of the draft, and that the court therefore erred in not submitting to the jury an issue as to whether it did or not, prosecuted the appeal from the judgment, which was heard by the Waco Court of Civil Appeals. That court (Justice Stanford dissenting), sustaining the Mayfield Company's contention, reversed the judgment and remanded the cause to the court below for another trial. At the new trial, in conformity to the holding of the Court of Civil Appeals, as is shown in the statement above, an issue as to the ownership of the draft and the proceeds thereof was submitted to the jury, and they found that same belonged to the Hale Company.
The contention of appellants on this appeal is that it conclusively appeared from the evidence that the American National Bank, and not the Hale Company, was the owner of the draft and the proceeds thereof in the hands of the Terrell Bank, and that the trial court therefore erred when he refused to instruct the jury to find in appellants' favor, and, instead, submitted to the jury the issue referred to.
We have carefully considered the evidence in the statement of facts sent to this court, and the majority and minority opinions of *Page 778 
the Waco Court of Civil Appeals, as well as the argument in appellants' brief, and think the conclusion reached by the majority of said court was correct. As we also think the "little blue slip," admitted at the last trial, added much to the strength of the evidence upon which that conclusion was based, it follows our opinion is that the contention now urged by appellants should be overruled.
The judgment is affirmed.